Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant filed an amendment on 11/20/2021.  Claims 1-5, 7-9, 11-13, 15 and 16  have been amended.  Claims  17-19 are newly added. No new matter has been introduced by the amendments. This action is a FINAL rejection.

	
Response to Arguments
	Applicant’s arguments and amendments have been carefully considered.

Regarding the claim interpretation under 35 USC 112(f), this interpretation has been withdrawn in light of Applicant’s remarks and amendments. 
Regarding the claim rejection under 35 USC 112(b), this rejection has been withdrawn in light of Applicant’s remarks and amendments. 
Regarding the rejection under 35 USC 101, Applicant argues (page 14-15 of the Remarks dated 11/20/2020) that claim amendments render the rejection under 35 USC 101 moot. Applicant is referred to the instant rejection under 35 USC 101. 
Regarding the rejection under 35 USC 103, Applicant argues (page 15-16 of the Remarks) that  the cited art (Lee, Fisher, and Bowers) does not teach or suggest every limitation of the amended claims. This argument is moot in light of newly cited art.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
[Step 1] Representative claims 1, 13, 15, and 16 teach a system and a method.  These are statutory invention categories.
[Step 2A: Prong 1] But for the memory device, and processor, claims 1, 13, 15, and 16 are drawn to a series of steps :
perform processing for a transaction associated with a provision condition
communicate with a node via a user communicator
execute processing for a transaction
generate a new distributed information item

The steps determined to be abstract are indicated in bold. The step in italics is determined to be data gathering. Because these steps are essentially directed to a request for a specific item of data and payment for that item, they are directed towards an abstract idea or ideas characterized under certain methods of organizing human activity, including commercial or legal interactions, contracts, marketing or sales activities, of business relations. 
 [Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, the instant claims teach a distributed ledger system and terminals. There are no special hardware features of the distributed ledger system or terminals recited in the 
This claim is directed to an abstract idea. 
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a distributed ledger amount to no more than mere instructions to apply the exception using generic components.  There is no inventive concept in the processor or associated memory.  Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.
The dependent claims 2-13 and 19 have been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claims. The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more. Therefore, the dependent claims are also rejected under 35 U.S.C. 101.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20110078421 (Lee ‘421) in view of US 20180117446 (Tran).  Examiner notes that page citations to Lee ‘421 are to the provided English translation.)

Claim 1. A trading system comprising: 
a distributed ledger system comprising a first processor and a first storage; and (See at least Lee ‘421, page 2, teaching a centralized database and page 4 teaching a main processor #113.)
the distributed ledger system further comprising a plurality of nodes communicably connected to one another, the distributed ledger system being configured in such a way that each of the nodes has commonly registered a plurality of distributed information items therein associated with transactions related to useful information items, (See at least Lee ‘421 page 5 teaching a  “400... Video database system.”  Lee ‘421 further teaches (emphasis added) “a centralized database must be created to allow arbitrary information requesters to search the  interlocking a vehicle DVR system and a network is disclosed in Korea Patent Publication No. 10-2008-0000823 (published Jan. 23, 2008) (name of the invention: a vehicle DVR system with a network interworking function) and the Republic of Korea Patent Publication 10-2006-0043983 (published May 16, 2006) (name of the invention: a vehicle DVR system using a wireless network) is disclosed in the prior art.”)
each of the useful information items having a value, in which each of the useful information items are tradable upon receipt of payment, the value of each of the useful information items being determined based on a corresponding one of the useful information items satisfying one or more provision conditions, at least one of the one or more provision conditions comprising a condition indicative of a specific environmental situation around at least one of the plurality of terminals, the condition indicative of the specific environmental situation including at least information associated with a location where the corresponding one of the useful information items is obtained, (See at least Lee ‘421 page 4 teaching (emphasis added) “The payment module 410 informs the purchaser of the purchase price information and the online payment method when the user transmits the video purchase intention, and then, if the image purchaser completes the online payment, the sample image in the vehicle terminal management module 403. Search for the vehicle terminal provided. In this case, the image selling price is preferably determined differentially in consideration of the amount of images to be provided.”  See further page 4 teaching “The image information management system using the mobile vehicle according to the present invention configured as described above periodically transmits the vehicle driving information (visual information, location information, sample image, etc.) acquired while driving in the vehicle terminal 110 to the base station 200.” “That is, a buyer 
the first processor of the distributed ledger system being configured to:  cause any one of the nodes to communicate with the at least one provider terminal to thereby execute processing for the corresponding one of the transactions;  (See at least Lee ‘421 page 4 teaching (emphasis added) “A network interworking module 408 that provides an image extracted by the image information extraction module 407 to the image purchasing terminal 110 through the network according to the selection and payment of information of the image purchasing terminal 600 connected to the network. And a purchaser management module 409 for managing information of the image purchasing terminal 600 requesting the image purchase by interworking with the control module 402 and the information database.”)
the second processor of the at least one provider terminal comprising: being configured to be communicable with each of the nodes; and communicate with a node in the nodes to thereby perform processing for a transaction associated with a provision condition of a new useful information item through the distributed ledger system; 
the third processor of the at least one user terminal being configured to: be communicable with each of the nodes; and communicate with a node in the nodes to thereby perform processing for a request of a transaction associated with a usage of a specified useful information item in the registered useful information items through the distributed ledger system;  (See at least Lee ‘421 page 4 “And a purchaser management module 409 for managing information of the image purchasing terminal 600 requesting the image purchase by interworking with the control module 402 and the information database 406, and the image purchasing terminal on the network. The payment module 410 further includes an online payment module for performing online purchase.”)
a plurality of terminals that includes at least one provider terminal and at least one user terminal, the at least one provider terminal comprising a second storage and a second processor, the at least one user terminal comprising a third storage and a third processor,  (See at least Lee ‘421 page 4 teaching (emphasis added) “A network interworking module 408 that provides an image extracted by the image information extraction module 407 to the image purchasing terminal 110 through the network according to the selection and payment of information of the image purchasing terminal 600 connected to the network. And a purchaser management module 409 for managing information of the image purchasing terminal 600 requesting the image purchase by interworking with the control module 402 and the information database.”)

Lee ‘421 teaches the use of distributed storage of video and image data, but does not explicitly use the term distributed storage or blockchain. Tran teaches:
a distributed ledger system comprising a first processor and a first storage; and (See at least Tran  FIG. 13E,  [0139] teaching a distributed  storage and [0970] teaching processors.)
each of the useful information items being commonly registered in each of the nodes to be associated with a corresponding price information item that is based on a corresponding value of the respective useful information item, the price information item of each of the useful information items representing a price of the respective useful information item; (See at least Tran at [0851] teaching values associated with data items. “In one embodiment, an IOT data producer with desirable data advertises on the blockchain the type of data available and price.”)
cause at least one of the nodes to generate a new distributed information item indicative of a record of each of the transactions; and  (See at least Tran [0906] (emphasis added) “In one embodiment, a computer system includes: a smart contract with computer-readable program code executable by a processing circuit for: embedding key data in each term of the smart contract, the key data being associated with a blockchain identification and usable to conduct a transaction a, wherein a record of the transaction becomes visible in a transaction ledger; monitoring the transaction ledger to determine whether a transaction against the blockchain identification has occurred; applying a contract expert module to interpret contract terms; and enforcing the smart contract at the machine level if no dispute and otherwise enforcing the smart contract by court, arbitration or administrative agency using a contract management system (CMS).)
cause each of the nodes to store the new distributed information item, and (See at least Tran [1031] (emphasis added)“verifying a transaction between a first party and a second party using a blockchain, further including initiating a transaction regarding a transfer of electronic content from the first party to the second party; compiling, by the first party, a body of electronic information regarding the electronic content into an package; submitting, by the first party, the by the blockchain node, details of the transaction to a pending block of the blockchain.”)
when the second terminal of the at least one provider terminal updates the price information item of at least one of the registered useful information items, cause at least one of the nodes to provide an updated price information item of the at least one of the registered useful information items to the at least one user terminal, (See at least Tran [0822] teaching an update of an insurance rate on the blockchain.)
the new distributed information item including: a transaction information item indicative of a record of one or more of the transactions; and a unique information item generated based on another distributed information item generated immediately before the new distributed information item.  (See at least Tran [1031] (emphasis added)“verifying a transaction between a first party and a second party using a blockchain, further including initiating a transaction regarding a transfer of electronic content from the first party to the second party; compiling, by the first party, a body of electronic information regarding the electronic content into an package; submitting, by the first party, the package to a blockchain node; validating, by the blockchain node, the transaction; and adding, by the blockchain node, details of the transaction to a pending block of the blockchain.”)
Further, it would have been obvious, at the time of filing, to combine the image sale and storage system of Lee ‘421 with the blockchain for storing, authenticating, verifying and selling data of Tran, as Tran teaches [0045] the motivation of the use of blockchain to negotiate and enforce agreements with others, and the motivation of [0411-0412] the use of the blockchain to sell and record sale of digital assets.   See also MPEP 2143.I.G.
	
Claims 13 and 15 are rejected for similar reasons. 

Claim 2. Lee ‘421 in view of Tran teaches: The trading system according to claim 1, wherein: 
Tran further teaches:
the distributed ledger system is configured in such a way that each of the nodes stores a price information item indicating the price of the transactions; the first processor of the distributed ledger system is configured to communicate with a selected terminal in the terminals via any one of the nodes to thereby notify a transaction price information item to the selected terminal; and the second processor or third processor of the selected terminal in the terminals is configured to inform, to a user, (as taught by Fisher, above)  the price information item notified from the distributed ledger system. (See at Tran FIG. 13a and [0137] teaching a smart contract.  See also [0149] teaching a price. “A payment region receives payment information and other information region receives other information.”)
Further, it would have been obvious, at the time of filing, to combine the image sale and storage system of modified Lee ‘421 with the smart contract of Tran, as Tran teaches [0045] the motivation of the use of blockchain to negotiate and enforce agreements with others, and the motivation of [0411-0412] the use of the blockchain to sell and record sale of digital assets.   (MPEP 2143.I.G.)

Claim 3. Lee ‘421 in view of Tran teaches: The trading system according to claim 1, wherein: 
Lee ‘421 further teaches:
each of the second processor and the third processor are configured to communicate with a node to send, to the distributed ledger system, at least one trading condition of at least one of the useful information items to thereby perform the transactions;  the at least one trading condition includes a condition associated with the at least one of the useful information items;  (See at least Lee ‘421 page 4 “That is, a buyer selects visual and location information to 
the first processor of the distributed ledger system is configured to: perform a transaction to receive the at least one trading condition; and generate a new distributed information item with a transaction information item indicative of a record of the at least one trading condition. (See at least Lee ‘421 “The payment module 410 informs the purchaser of the purchase price information and the online payment method when the user transmits the video purchase intention, and then, if the image purchaser completes the online payment, the sample image in the vehicle terminal management module 403. Search for the vehicle terminal provided. In this case, the image selling price is preferably determined differentially in consideration of the amount of images to be provided.”)

Claim 4. Lee ‘421 in view of Tran teaches: The trading system according to claim 3, wherein: 
Lee ‘421 further teaches:
a condition that information tradable as a useful information item satisfies is defined as the provision condition; and the at least one trading condition includes the provision condition. (See at least Lee ‘421, page 4 “The database system 400 collects such vehicle driving information into a database and uploads the information on a network so that general users (buyers) can easily obtain necessary image information. That is, a buyer selects visual and location information to request a sample image, views the sample image, indicates an intention to
purchase an image, and when an image purchase intention occurs, the database system 400 searches a database and provides a sample image.”)

The trading system according to claim 4, wherein: 
Lee ‘421 further teaches:
each of the second processor and the third processor are configured to: communicate with the node to thereby obtain the provision condition from the node; and determine whether a useful information item satisfying the provision condition is available from the terminal. (See at least Lee ‘421 teaching “After connecting to the terminal 110 to perform a guide for selling the image, and then receives a high resolution original image corresponding to the sample image from the vehicle terminal 110 and provides it to the terminal (video purchasing terminal) of the buyer.”)

Claim 6. Lee ‘421 in view of Tran teaches: The trading system according to claim 1, wherein: 
Lee ‘421 further teaches:
the at least one provider terminal is installed in a movable object including a detection device, so that the at least one provider terminal serves as at least one mobile provider terminal; and the at least one mobile provider terminal is configured to provide, to the distributed ledger system, (as taught by modified Lee ‘421, above) at least one of the useful information items, the at least one of the useful information items being generated based on at least one information item detected by the detection device. (See at least Lee ‘421 page 2, “The disclosed prior art has the advantage of real-time recording of event occurrence notification, event occurrence record, and can record the image information related to the accident of the vehicle, but the SMS amount is also used for notifying using the network due to the large amount of image information It is a situation that uses a limited method such as.”) 
Claim 14 is rejected for similar reasons.

The trading system according to claim 6, wherein: 
Lee ‘421 further teaches:
a condition that information tradable as at least one of the useful information items satisfies is defined as the provision condition; and the provision condition indicates a condition that the at least one of the useful information items was generated based on the at least one information item that was detected by the detection device when the movable object was located by a place of an accident at a time of an occurrence of the accident. (See at least Lee ‘421 page “Car DVR system operating in various places of the city records the video information of the corresponding route of the time when the installed vehicle is operated, and it is effective to leave the video record of 24 hours around the city, but there is no way to make this database. The reality is that the recorded useful video information is used only as evidence of traffic accidents on vehicles equipped with a vehicle DVR. If there is a system that can be used by any information user to make this database, we can be a clue and evidence that can solve various difficulties around us. For example, we have often seen banners plagued by trackers and victims because they didn't have accurate contextual evidence after a car accident. In addition, many people may become witnesses without knowing the crime scene, and the efforts of the person in charge (for example, the detective) to find these witnesses have no realistic alternative to selling them. Accordingly, the present invention is limited to the conventional specific area as described above to solve the disadvantages of CCTV to collect the video information and to mount on the vehicle can collect the video data without limitation of space, but it is difficult to make a large data database as proposed.”)

Claim 8. Lee ‘421 in view of Tran teaches: The trading system according to claim 6, wherein: 
Lee ‘421 further teaches:
the movable object has at least one function installed; a condition that information tradable as at least one of the useful information items satisfies is defined as the provision condition; and the provision condition includes a condition that the at least one of the useful information is associated with usage situations of the at least one function. (See at least Lee ‘421 page 2, “In order to solve this problem, a centralized database must be created to allow arbitrary information requesters to search the video information collected by the vehicle DVR system using the network.”)

Claim 9. Lee ‘421 in view of Tran teaches: The trading system according to claim 6, wherein: 
Lee ‘421 further teaches:
a condition that information tradable as at least one of the useful information items satisfies is defined as the provision condition; and the provision condition includes a condition that the at least one of the useful information items indicates an environmental situation around the movable object. (See at least Lee ‘421 page2, “More particularly, the present invention relates to vehicle information including vehicle driving information and surrounding images generated according to the driving of a vehicle, and makes a database based on the specific location and time.” “The disclosed prior art has the advantage of real-time recording of event occurrence notification, event occurrence record, and can record the image information related to the accident of the vehicle.” Examiner  notes that location and accident status are environmental conditions.)

Claim 10. Lee ‘421 in view of Tran teaches: The trading system according to claim 9, wherein: 
Lee ‘421 further teaches:
the provision condition includes the condition that the at least one of the useful information items indicates the environmental situation around the movable object, the environmental situation around the movable object being a situation that the movable object was located in a specified place where a disaster occurred at a specified time. (See at least Lee ‘421 page 2 of the English translation. “More particularly, the present invention relates to vehicle information including vehicle driving information and surrounding images generated according to the driving of a vehicle, and makes a database based on the specific location and time.” “The DVR system, which is used to secure other evidences, is a vehicle DVR system designed to make objective and clear identification of the responsibilities and causes of traffic accidents.” Examiner notes that the broadest reasonable interpretation of disaster includes vehicular accident.)

Claim 11. Lee ‘421 in view of Tran teaches: The trading system according to claim 6, wherein: 
Lee ‘421 further teaches:
a condition that information tradable as at least one of the useful information items satisfies is defined as the provision condition; and the provision condition includes a condition that the at least one of the useful information items indicates a road information item used for a driving assist task of the movable object or another movable object located around the movable object. (See at least Lee ‘421 pages 3-4 teaching “The database system 400 collects vehicle driving information in connection with the communication module 401 performing data communication with the vehicle terminal 110 and the image purchasing terminal 600, and the communication module 401. The control module 402 manages visual information, location information, and a sample image. Preferably, the database system 400 collects vehicle driving information provided by the vehicle terminal management module 403 and the vehicle terminal 110 to manage the unique information of the vehicle terminal 110 and the information database  Examiner notes that the broadest reasonable interpretation of road information item includes traffic information.)

Claim 16. Lee teaches: A node included in a plurality of nodes of a distributed ledger system, the nodes being connected to one another, the distributed ledger system being configured in such a way that each of the nodes has commonly stored a plurality of distributed information items therein associated with transactions related to useful information items, each of the nodes being communicable with each of a provider terminal and a user terminal, 
each of the useful information items having a value,  in which each of the useful information items are tradable upon receipt of payment, the value of each of the useful information items being determined based on a corresponding one of the useful information items satisfying one or more provision conditions, at least one of the one or more provision conditions comprising a condition indicative of a specific environmental situation around at least one of the provider terminal and the user terminal, the condition indicative of the specific environmental situation including at least information with a location where the corresponding one of the useful information items is obtained, (See at least Lee ‘421, page 4: “In the case of the registered unique number, the location information, the time information, and the image information (sample image) are extracted from the vehicle information received by the vehicle information collecting module 404 and stored in the information database 406. In addition, the raw image information corresponding to the position information, the visual information, and the sample image is distributed and stored in each vehicle terminal to make a database. 
Lee ‘421 teaches the use of distributed storage of video and image data, but does not explicitly use the term distributed storage or blockchain. Tran teaches:
each of the useful information items being commonly registered in each of the nodes to be associated with a corresponding price information item that is based on a corresponding value of the respective useful information item, the price information item of each of the useful information items representing a price of the respective useful information item, (See at least Tran [1031] (emphasis added)“verifying a transaction between a first party and a second party using a blockchain, further including initiating a transaction regarding a transfer of electronic content from the first party to the second party; compiling, by the first party, a body of electronic information regarding the electronic content into an package; submitting, by the first party, the package to a blockchain node; validating, by the blockchain node, the transaction; and adding, by the blockchain node, details of the transaction to a pending block of the blockchain.”)
execute a user request of a transaction provided from the user terminal, the transaction being associated with a usage of a specified useful information item in the registered useful information items via the distributed ledger system; (See at least Tran [1031] (emphasis added)“verifying a transaction between a first party and a second party using a blockchain, further including initiating a transaction regarding a transfer of electronic content from the first party to the second party; compiling, by the first party, a body of electronic information regarding the electronic content into an package; submitting, by the first party, the package to a blockchain node; validating, by the blockchain node, the transaction; and adding, by the blockchain node, details of the transaction to a pending block of the blockchain.
the new distributed information item including: a transaction information item indicative of a record of the transactions; and a unique information item generated based on another distributed information item generated immediately before the new distributed information item. (See at least Tran [1031] (emphasis added)“verifying a transaction between a first party and a second party using a blockchain, further including initiating a transaction regarding a transfer of electronic content from the first party to the second party; compiling, by the first party, a body of electronic information regarding the electronic content into an package; submitting, by the first party, the package to a blockchain node; validating, by the blockchain node, the transaction; and adding, by the blockchain node, details of the transaction to a pending block of the blockchain.”)
the nodes being connected to one another, the distributed ledger system being configured in such a way that each of the nodes has commonly stored a plurality of distributed information items therein associated with transactions related to useful information items, each of the nodes being communicable with each of a provider terminal and a user terminal, (See at least Tran [1031] teaching a blockchain having nodes.)
the node comprising: a node storage configured to store the distributed information items; (See at least Tran [0179] “Particularly, the service or item may be a digital media item or analogue media item. In cases where the media item is in a digital form, it may be, among many others, one or more video files, one or more audio files, one or more electronic document files, one or more electronic books, one or more textual media files, one or more computer program files, computer gaming files or data, streaming media, and one or more image files.”)
a node processor, the node processor being configured to communicate with other nodes and the provider terminal and the other terminals;
execute a provider request of a transaction provided from the provider terminal, the transaction being associated with a provision condition of a new useful information item via the distributed ledger system; and  (See at least Tran [0410] “The method may further include generating a first transfer record for recording a transfer of the asset to a new owner, wherein the transfer record comprises a double hash of a complete issue record for the asset and a public key of the new owner, wherein the transfer record is digitally signed by the owner signature; using a blockchain algorithm to generate a distributed consensus of ownership of the asset associated with the owner signature to validate the first transfer record; and if the first transfer record is validated, displaying the transfer record on the public ledger; and if the first transfer record is not validated, rejecting the transfer record. In some embodiments, the method may further include, after the step of generating the first transfer record: displaying at the user interface a payment request; and determining whether a user payment has been remitted before proceeding with the step of executing.”)
generate a new distributed information item indicative of a record of the transactions; and store the new distributed information item in the node storage, and when the provider terminal updates the price information item of at least one of the registered useful information items, cause at least one of the nodes to provide an updated price information item of the at least one of the registered useful information items to the user terminal, (See at least Tran [1031] (emphasis added)“verifying a transaction between a first party and a second party using a blockchain, further including initiating a transaction regarding a transfer of electronic content from the first party to the second party; compiling, by the first party, a body of electronic information regarding the electronic content into an package; submitting, by the first party, the package to a blockchain node; validating, by the blockchain node, the by the blockchain node, details of the transaction to a pending block of the blockchain.”)
Further, it would have been obvious, at the time of filing, to combine the image sale and storage system of Lee ‘421 with the blockchain for storing, authenticating, verifying and selling data of Tran, as Tran teaches [0045] the motivation of the use of blockchain to negotiate and enforce agreements with others, and the motivation of [0411-0412] the use of the blockchain to sell and record sale of digital assets.   See also MPEP 2143.I.G.

Claim 17. Lee ‘421 in view of Tran teaches:  The trading system according to claim 1,  wherein: 
the at least one of the one or more provision conditions comprises a condition regarding a specified time and a specified location of an image. (See at least Lee ‘421, page 2 (emphasis added) “Car DVR system operating in various places of the city records the video information of the corresponding route of the time when the installed vehicle is operated, and it is effective to leave the video record of 24 hours around the city, but there is no way to make this database. The reality is that the recorded useful video information is used only as evidence of traffic accidents on vehicles equipped with a vehicle DVR. If there is a system that can be used by any information user to make this database, we can be a clue and evidence that can solve various difficulties around us.” See also page 3: “In addition, the database system, extracting time and location information from the vehicle driving information obtained by the vehicle terminal, characterized in that the database.”)

Claim 18. Lee ‘421 in view of Tran teaches: The trading system according to claim 1, wherein: 
the at least one of the one or more provision conditions comprises a condition regarding a function of a vehicle on which one of the plurality of terminals is installed. (See at least Lee image quality information. Examiner notes that the broadest reasonable interpretation of a vehicle function includes image quality information.)

Claim 19. Lee ‘421 in view of Tran teaches: The trading system according to claim 18,  wherein: 
the function of the vehicle comprises at least one of a vehicle travel function, an image capturing function, a navigation function, an audio function, an air-conditioning function, and a seat adjustment function. (See at least Lee ‘421, page 3, teaching (emphasis added) “In addition, the database system, information provided to the information requester through the Internet is characterized in that it includes time information, location information, sample image information, image valid time information, image quality information. Examiner notes that the broadest reasonable interpretation of an image capturing function includes image quality information.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20110078421 (Lee ‘421) in view of US 20180117446 (Tran) and in further view of KR 20140055175 (Lee ‘175). 

Claim 12. Lee ‘421 in view of Tran teaches: The trading system according to claim 6, wherein: 
Modified Lee ‘421 does not explicitly teach, but Lee ‘175 does teach:
a condition that information tradable as at least one of the useful information items satisfies is defined as the provision condition; and the provision condition includes a condition that the at least one of the useful information items is associated with a recognition result of at least one other object located around the movable object. (See at least Lee ‘175  page 7 para 3-4 of the English translation “Thereafter, in step 1105, the second accident monitoring apparatus 100b generates an image transmission message including stored accident images, accident-related information, and identification information for identifying an accident occurring at a specific location and time zone, To the service device (200). In step 1106, the service device 200 receives and analyzes the image transmission message, identifies the accident images, incident-related information, and identification information included in the analyzed image transmission message, identifies the accident images based on the identification information, and stores it.”)
Further, it would have been obvious, at the time of filing, to combine the blockchain image sale and storage system of modified  Lee ‘421 with the recognition data of Lee ‘175, as Lee ‘175  teaches the motivation of video information collection device for crime prevention.    See also MPEP 2143.I.G.




Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                              
/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

March 2, 2021